 1

 2                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

 3
                                                                  Mar 04, 2020
 4                                                                    SEAN F. MCAVOY, CLERK




 5                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 6

 7    NORTHWEST ENVIRONMENTAL
      ADVOCATES, an Oregon non-profit            NO: 2:19-CV-336-RMP
 8    corporation,
                                                 ORDER OF DISMISSAL WITH
 9                                Plaintiff,     PREJUDICE

10          v.

11    UNITED STATES NATURAL
      RESOURCES CONSERVATION
12    SERVICE, an agency of the United
      States of America,
13
                                  Defendant.
14

15         BEFORE THE COURT is the parties’ Stipulation of Dismissal with

16   Prejudice, ECF No. 15. Having reviewed the Stipulation and the record, the Court

17   finds good cause to approve dismissal. Accordingly, IT IS HEREBY ORDERED:

18         1. The parties’ Stipulation of Dismissal with Prejudice, ECF No. 15, is

19               APPROVED.

20         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

21               costs to any party.



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         3. All pending motions, if any, are DENIED AS MOOT.

 2         4. All scheduled court hearings, if any, are STRICKEN.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 5   close this case.

 6         DATED March 4, 2020.

 7                                             s/ Rosanna Malouf Peterson
                                            ROSANNA MALOUF PETERSON
 8                                             United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
